United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1338
                         ___________________________

                         James E. Whitney, ADC #163817

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                        United States Department of Justice

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: December 21, 2018
                              Filed: January 25, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      James E. Whitney appeals the district court’s1 grant of summary judgment to
the United States Department of Justice in his pro se Freedom of Information Act

      1
       The Honorable D. P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
(FOIA) action. Having carefully reviewed the record and the parties’ arguments on
appeal, we find no error in the district court’s decision. See Miller v. U.S. Dep’t of
State, 779 F.2d 1378, 1382 (8th Cir. 1985) (in FOIA cases, grant of summary
judgment is appropriate where “the agency proves that is has fully discharged its
obligations under FOIA, after the underlying facts and inferences to be drawn from
them are construed in the light most favorable to the FOIA requester”). Accordingly,
the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-